Citation Nr: 1241948	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  08-03 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for a balance disorder. 
  
3.  Entitlement to service connection for a foot disorder. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The appellant had active duty for training from September 1985 to February 1988, with subsequent service in the Army National Guard. 

This appeal to the Board of Veterans Appeals  (Board) arises from a February 2007 rating action that denied service connection for headaches, balance, and foot disorders.  In May 2009, and June 2011, the Board remanded the claims for additional development.  

In March 2009, the appellant testified at a Board hearing before the undersigned Veterans Law Judge at the RO. 

A review of the Veteran's testimony from her hearing, held in March 2009, shows that she testified that she was treated for a balance disorder during service, and that it was related to a punctured ear, or other ear symptoms such as an ear infection, that were caused by exposure to loud noises such as weapons fire, grenades, and use of a headset while training for duties with a signal unit.  She also asserted that her ear problems were related to a fall off of a locker.  

The Board must review all issues reasonably raised from a liberal reading of all documents in the record.  EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  In this case, the Veteran has essentially argued that she sustained an ear disorder during service, and that she may have a balance disorder that was caused or aggravated by her ear disorder.  See 38 C.F.R. § 3.310 (2012).  Given the foregoing, it appears that the issue of entitlement to service connection for an ear disorder has been raised.  This issue has not been adjudicated by the RO, and is referred to the RO for appropriate action. 

The issues of entitlement to service connection for a balance disorder, and entitlement to service connection for a foot disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have headaches that were caused or aggravated by service. 


CONCLUSION OF LAW

Headaches were not caused or aggravated as a result of service.  38 U.S.C.A. §§ 101(24), 1101, 1131, 1153, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.6 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that she has headaches that are related to her service.  During her hearing, held in March 2009, she testified that she was treated for headaches while in basic training (i.e., while on active duty), and that she believes that her headaches were caused by stress from her duties as a wireman, radio operator, and installer of phones and radios.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).   

It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1131.  38 U.S.C.A. § 101(24) also includes within the definition of "active duty" any periods of INACDUTRA which an individual becomes disabled or dies from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training. 

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  For any period of INACDUTRA, there must be a showing of an injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(24). 

As an initial matter, there are no verified periods of active duty for training, or inactive duty training, nor are there any line of duty reports dated during such service.  The RO has determined that no such records are available (discussed infra).  The Veteran has vaguely asserted that the claimed disabilities (to include a balance disorder and a foot disorder) were either caused, or aggravated, by active duty service.  See e.g., May 2007 notice of disagreement.  However, she has not asserted that any specific injury or event occurred during ACDUTRA, or INACDUTRA, which either caused or aggravated her headaches (or her balance disorder, or foot disorder).  Rather, with regard to the claim for headaches, during her March 2009 hearing, she testified that she was treated for headaches while on active duty.  Accordingly, as there are no verified periods of active duty for training, or inactive duty training, and no line of duty reports, the Board will limit the remainder of its analysis to service connection based on the Veteran's active duty service.  

The Veteran's service treatment reports from her period of active duty include a "report of medical history" dated in September 1984 (upon entrance into service), which shows that she reported having a history of sinusitis, and a one-year history of sinus headaches that were seasonal, and "off and on."  The associated entrance examination report shows that her head, and sinuses, were clinically evaluated as normal.  A separation examination report is not of record.

The Veteran's service treatment reports from her Army National Guard service, dated between 1988 and 2005, include examination reports, and "reports of medical history," which show that in November 1988, May 1993, and January 2003, the Veteran's head, and sinuses, were clinically evaluated as normal, and that she indicated that she had a history of sinusitis.  A January 2003 report of medical history shows that the Veteran also reported having a history of "frequent or severe headache."

The other post-active-duty medical treatment reports consist of VA and non-VA reports, dated between 2003 and 2006, summarized as follows: 

Reports from C.M., M.D., dated in 2003, show that the Veteran was involved in a motor vehicle accident (MVA) in July 2003, in which she struck a trailer head-on after it veered into her lane from traffic going in the opposite direction.  After the accident, she reported having symptoms that included dizziness, neck and back pain, and left shoulder pain.  A July 2003 reports also notes a history of an April 2002 MVA, and that she denied a previous history of treatment for chronic medical problems, other than a history of foot surgery to repair hammer toes.  The impressions included mild traumatic brain injury, probable traumatic vestibulopathy with perforated tympanic membrane, and possible left shoulder rotator cuff injury.  Three reports, dated between October 2003 and April 2004, show that the Veteran complained of symptoms that included headaches.  

As an initial matter, the Board has determined that the Veteran is not a credible historian.  During her March 2009 hearing, the Veteran testified that she began having headaches, as well as foot, balance, and ear symptoms, during active duty service, and that she was treated for all of these symptoms during active duty service.  However, her service treatment reports dated during active duty do not show any of the claimed treatment, nor do they show any relevant complaints or diagnoses.  Her service treatment reports from Army National Guard service contain an indication of a history of headaches in January 2003 (many years after active duty service).  Furthermore, reports associated with the Social Security Administration (SSA) show that the Veteran did not report any private treatment for balance symptoms prior to 2003, and (in something of a contradiction) that she indicated that her balance disorder first bothered her on October 1, 2004.  The medical evidence clearly indicates that the Veteran's sustained a vestibular injury in her 2003 MVA.  See reports from G.E.J., P.A., dated in 2003.  There is no evidence of treatment for vertigo dated prior to October 2002.  Finally, in an "initial medical review - annual medical certificate" (DA Form 7349-R), dated in December 2004, signed by the Veteran, she indicated that she was taking over-the-counter medication because, "Involved in a car accident in July 2003, rotor cuff repair, balance disorder."  The Board therefore finds that she is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant). 

The Board further finds that the claim must be denied.  There is no evidence of treatment for headaches during active duty service.  The earliest post-service medical evidence of treatment for headaches is dated in 2003.  This is approximately 17 years after separation from active duty service.  The Veteran has been found not to be credible, and this lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, this treatment followed involvement in a July 2003 MVA.  There is no competent evidence to show that her headaches are related to service.  Finally, to the extent that the Veteran reported a history of sinus headaches upon entrance into service, Crowe v. Brown, 7 Vet. App. 238, 245 (1994), she was not treated for this condition during service, and there is no competent evidence to show that this condition underwent an increase in severity during service.  Therefore, aggravation during active duty is not shown.  See 38 U.S.C.A. § 1153 (West 2002 & Supp. 2012); 38 C.F.R. § 3.306 (2012).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Although a lay person may be competent to report the etiology of a disability, the disabilities at issue are not the type of disorders which are susceptible to lay opinion concerning etiological cause.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contention that headaches were caused by service.  However, headaches are not shown during service, or prior to at least 2003, which is many years after service.  The Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, the Board has determined that the Veteran is not a credible historian, headaches are not shown prior to 2003, following a motor vehicle accident, and there is no competent opinion linking headaches to active duty service.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that she has headaches that are related to her service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b). 




II. VCAA

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in March 2006 and July 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  With regard to verified periods of ACDUTRA and INACDUTRA, VA has undertaken extensive development in attempts to obtain this information without success.  In February 2011, the Appeals Management Center (AMC) issued a memorandum in which it found that all procedures to obtain these records have been correctly followed and have been exhausted, and that any further attempts would be futile.  See 38 C.F.R. § 3.159(d) (2012).  Similarly, VA has undertake extensive efforts to obtain the medical reports used in association with the SSA's determination on the Veteran's claim for disability benefits.  However, in June 2012, the AMC issued a memorandum in which it noted that the SSA had informed VA that they had no records available.  The AMC found that all procedures to obtain these records have been correctly followed and have been exhausted, and that the SSA's medical records are not available.  Id.  

The Veteran has not been afforded an examination, and an etiological opinion has not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

The Veteran's service treatment reports do not show any relevant complaints, treatment, or findings, providing evidence against this claim.  Similarly, the post-service medical evidence does not show any relevant complaints, treatment, or findings prior to January 2003, and primarily following a July 2003 MVA.  There is no medical evidence linking headaches to the Veteran's service.  Her assertions have been found not to be credible.  Therefore, the McLendon criteria are not satisfied.  Accordingly, an examination and an etiological opinion need not be obtained.  McLendon; see also 38 C.F.R. § 3.159(c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

In June 2011, the Board remanded this claim.  The Board directed that the VA should obtain from the SSA copies of all medical records underlying the determination denying the appellant disability benefits, and that efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  As previously discussed, the AMC has determined that the Veteran's SSA records (other than those already associated with claims file) are not available.  Given the foregoing, the Board finds that there has been substantial compliance with its June 2011 remand.  See Dyment v. West, 13 Vet. App. 141, 146-147  (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to a veteran are to be avoided).  Simply stated, the Board finds that the service and post-service medical record provides evidence against this claim.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

Service connection for headaches is denied.  


REMAND

As noted in the introduction, the issue of entitlement to service connection for an ear disorder has been raised, and the Veteran has argued that her balance disorder is secondary to her ear disorder.  The claim for service connection for an ear disorder is therefore "inextricably intertwined" with the issue of entitlement to service connection for a balance disorder, which is now construed to be on both a direct and secondary basis.  See generally Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, adjudication of these claims must be deferred.  The Board further notes that as the Veteran filed her claim for a balance disorder in March 2006, prior to the changes to 38 C.F.R. § 3.310 made effective October 10, 2006, see 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), she should be advised of the provisions at 38 C.F.R. § 3.310 (as in effect prior to October 10, 2006).  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

With regard to the claim of entitlement to service connection for a foot disorder, the Veteran has testified that she had flat feet during service, and that she was offered surgery by military physicians at one point in time.  In March 2006, the Veteran filed her claim, and in April 2006, she submitted an authorization for release of records (VA Form 21-4142), in which she indicated that she has received treatment for her feet from Dr. R.  In July 2006, the RO sent a duty-to-assist letter to Dr. R, and requested the Veteran's treatment reports for "headaches."  In a response, received in July 2006, Dr. R's office stated that Dr. R is a podiatrist, and that his office had treated the Veteran "for foot conditions only, not for headaches."  No records were attached, nor have any treatment reports ever been received from Dr. R.  It therefore appears that another attempt is warranted to obtain Dr. R's records.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012); see also VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice with regard to the issue of entitlement to service connection for a balance disorder currently on appeal, to include notification of the provisions at 38 C.F.R. § 3.310 (as in effect prior to October 10, 2006).  

2.  The appellant should be asked to complete a release for all records from Dr. R.  All records for which the appellant has provided a release should be obtained.  

3.  After the development discussed in the first two paragraphs of this remand has been completed, adjudicate the Veteran's claim for service connection for an ear disorder, followed by readjudication of the issues on appeal.  If any of the benefits sought on appeal are not granted, the Veteran and her representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  The record should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


